Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response received 23 May 2022 is sufficient so that the rejection of record under 35 U.S.C. § 112(a) and (b) has been overcome and therefore withdrawn. However, the amended specification is objectionable as the descriptions of the reproductions are not properly formatted. Consequently, additional amendments to the specification are necessary.
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Anastasia Zhadina on 01 June 2022. An agreement was made to the specification with the following amendments set forth herein.
Amendments to the Specification
The amended specification is objectionable for issues that pertain to formal matters. In order to obviate these objectionable matters, the following amendments have been made:
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Accordingly, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a top, front, and left side perspective view of a car embodying our new design in accordance to a first embodiment;
1.2 is a top, rear, and left side perspective view thereof;
1.3 is a front elevation view thereof;
1.4 is a rear elevation view thereof;
1.5 is a left side elevation view thereof; and
1.6 is a top plan view thereof.
2.1 is a top, front, and left side perspective view of a car embodying our new design in accordance to a second embodiment;
2.2 is a top, rear, and left side perspective view thereof;
2.3 is a front elevation view thereof;
2.4 is a rear elevation view thereof;
2.5 is a left side elevation view thereof; and
2.6 is a top plan view thereof. --
The claim does not properly identify the car in the singular. The title must identify the article of manufacture in which the design is embodied. Furthermore, the article that is named cannot be written in the plural form since there is only one actual article type being disclosed. 
Accordingly, the claim has been amended to read as follows: 
	-- We Claim:
The ornamental design for a car as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914